 ~A0245B         (Rev. 12/11) Judgment in a Criminal Petty Case
                 Sheet 1
                                                                                                                                  FILED
                                                                                                                                   MAR 31 2020
                                            UNITED STATES DISTRICT COUR'
                                                  SOUTHERN DISTRICT OF CALIFORNIA                                    sou-fHL8:" us [J1S!>1,CT ,COURT
                                                                                                                     BY          N DIS rR,cT OF CALIFORNIA
                                                                                                                                                   DEPUTY
                         UNITED STATES OF AMERICA                                 JUDGMENTIN A
                                             v.                                   CRIMINAL CASE
                                                                                  (For Offenses Committed On or After November l, 1987)
           FRANCISCO FERNANDO DIAZ-ESPINOZA (I)
                                                                                  Case Number: 20CRI 036-BGS
                                                                                   Benjamin Davis (FD)
                                                                                  Defendant's Attorney
 REGISTRATION NO. 75252298

 •
 THE DEFENDANT:
 lgJ    pleaded guilty to count(s)...,_l-"of,._t""h"'e_.,_II""1~,.,o"'rm=at""io"'n'------------------------------
 D    was found guilty on count(s), _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      after a plea ofnot guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                Count
 Title & Section                                               Nature of Offense                              Number(s)
 8:1325                                              Improper Attempted Entry by an Alien                     1
                                                                             (Misdemeanor)




             The defendant is sentenced as provided in pages 2 through                 2        of this judgment.

D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
D Count(s)                  .                                 is   areO dismissed on the motion of the United States.
lgJ   Assessment: $10- WAIVED




lgJ    Fine waived                                  D Forfeiture pursuant to order filed                                              included herein.
            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
      or mailing address until all fines, restitutiori, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
      defendant shall notify the ·court and United States Attorney of any material change in the defendant's economic circurnstane'es.
                                                                                    March 31, 2020




                                                                                    HON. BERNARD G. SKOMAL
                                                                                    UNITED STATES MAGISTRATE JUDGE

                                                                                                                                              20CR1036-BGS
J      •
           '
    AO 245B         (Rev. 12/11) Judgment in Criminal Petty Case ·
                    Sheet 2 - Imprisonment

                                                                                                                Judgment -   Page   2   of    2
     DEFENDANT: FRANCISCO FERNANDO DIAZ-ESPINOZA (I)
     CASE NUMBER: 20CR1036-BGS
                                                                         IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
                  Time Served



           D Sentence imposed pursuant to Title 8 USC Section 1326(b).
           D The court makes the following recommendations to the Bureau of Prisons:



               D The defendant is remanded to the custody of the United States Marshal.
               D The defendant shall surrender to the United States Marshal for this district:
                    Oat _ _ _ _ _ _ _ _ Oa.m.                                Op.m.      on _ _ _ _ _ _ _ _ _ _ __

                        as notified by the United States Marshal.

               D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
                   •--------------------------
                   • as notified by the United States Marshal.
                    D as notified by the Probation or Pretrial Services Office.

                                                                                RETURN
     I have executed this judgment as follows:

                  Defendant delivered on                                                           to

      at                                                             with a certified copy of this judgment.


                                                                                                               UNITED STATES MARSHAL

                                                                                      By
                                                                                                          DEPUTY UNITED STATES MARSHAL




                                                                                                                                        20CR1036-BGS
